DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs (US 2019/0118258 A1). 

Regarding claim 1, Sachs meets the claimed method of printing using a three-dimensional printer, (extruder 300 for a three-dimensional printer, [0085], Fig. 3) the method comprising: feeding a printable material through a linear feed mechanism (drive system 308, Fig. 3) to a print head; (nozzle 302, Fig. 3) detecting that the printable material is jammed in the three-dimensional printer; (upon a query 504, Fig. 5, the controller determines that the extrusion force exceeds a predefined threshold, which the nozzle service scheduler interprets as a flow obstruction and takes the immediate action of ceasing the extrusion, decelerating the robotics quickly and recording the interrupt position 506, [0123]) and operating, in response to detecting that the printable material is jammed, the three- dimensional printer in a jam clearing mode, (The nozzle then performs 508 nozzle service, [0123]) the jam clearing mode comprising: advancing a drive component of the linear feed mechanism, retracting the drive component of the linear feed mechanism,  (Ejecting build material can comprise driving build material in both forward and reverse directions [0010] The build material filament may be retracted from the nozzle 2704, Fig. 27, [0190]) and repeating the advancing and retracting of the drive component of the linear feed mechanism, (step 2706 expel any remaining easily extrudable material from the nozzle [0190]) wherein one advancing step and one retracting step comprises one cycle of the jam clearing mode.(Examiner notes that Sachs teaches at least one retracting and advancing step in steps 2704 and 2706, Fig. 27). 

Regarding claim 2, Sachs meets the claimed wherein detecting the jammed printable material includes detecting a force applied to the printable material by the drive component of the linear feed mechanism. (a monitored service criterion such as feed force, exceeds its maximum threshold [0124])

Regarding claim 3, Sachs meets the claimed wherein detecting the force includes detecting a change in the motion of an idle component of the linear feed mechanism. (Examiner notes Sachs does not label the idler wheel but it is show in Fig. 3 with sensor 309, [0090] to be capable of applying horizontal force to material 310. Sachs teaches sensor 309 can be used to determine a blockage [0090]).

Regarding claim 4, Sachs meets the claimed wherein the advancing of the drive component of the linear feed mechanism includes advancing a drive wheel (see drive wheel shown as part 308, Fig. 3, [0047]) of the linear feed mechanism.  (Ejecting build material can comprise driving build material into the nozzle inlet, which can be conducted at constant or varying drive speeds, and also in both forward and reverse directions [0010])

Regarding claim 5, Sachs meets the claimed wherein retracting of the drive component of the linear feed mechanism includes retracting the drive wheel of the linear feed mechanism.  (Ejecting build material can comprise driving build material into the nozzle inlet, which can be conducted at constant or varying drive speeds, and also in both forward and reverse directions [0010])

Regarding claim 7, Sachs meets the claimed wherein the jam clearing mode is operated up to 256 cycles. .(Examiner notes that Sachs teaches at least one retracting and advancing step in steps 2704 and 2706, Fig. 27. Thus the claim is met by 1 cycle).

Regarding claim 8, Sachs meets the claimed, further comprising returning the three-dimensional printer to the printing mode upon clearing of the jammed printable material. (step 2716, Fig. 27, returns to printing operation, [0190]).


Regarding claim 11, Sachs meets the claimed further comprising detecting an uncleared jammed printable material after the advancing and retracting of the drive component of the linear feed mechanism. (Sachs teaches a test step 908, Fig. 9, after service to test if clog is cleared).

Regarding claim 12, Sachs meets the claimed, further comprising alerting a user or operator of the uncleared jammed printable material.  (Sachs teaches if unsuccessful to alert user, step 920, Fig. 9). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 2019/0118258 A1) in view of Bauer (US 2019/0022725 A1).

Regarding claim 6, Sachs does not teach wherein the jam clearing mode operates at a repetition rate of at least 1 Hz.
Bauer teaches wherein the jam clearing mode operates at a repetition rate of at least 1 Hz. (Bauer teaches a 3D printer with a feed rate profile related to mitigation of clogs and other flow interruptions [0009] where the frequency of forward/backward flow is from 1 Hz to 50 Hz, see [0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the repetition rate of 1-50 Hz of Bauer as the rate of clearing a clog of Sachs because it allows for extrusion for an extended period without clogging.

Claim(s) 9, 10, 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 2019/0118258 A1).

Regarding claim 9, Sachs does not teach in a single embodiment further comprising wiping the print head. 
Sachs teaches a method of retracting build material [0201] and a wipe across the nozzle outlet with a wire brush once from each direction to clean the exterior surfaces near the nozzle outlet [0206].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine wiping the outlet taught by Sachs with the method of Fig. 24 of Sachs because it is particularly desirable embodiment for cleaning a clog [0200].

Regarding claim 10, Sachs does not teach in a single embodiment, wherein wiping the print head occurs prior to the advancing of the drive component of the linear feed mechanism.
Sachs teaches a method of retracting build material [0201], a forward extrusion [0205], and a wipe across the nozzle outlet with a wire brush once from each direction to clean the exterior surfaces near the nozzle outlet [0206].
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application re-arrange the steps of wiping the outlet and advancing the material taught by Sachs with the method of Fig. 24 of Sachs because they are known steps in removing a clog and wiping improves removal of a clog.

Regarding claim 13, Sachs meets the claimed, A three-dimensional printing system, (extruder 300 for a three-dimensional printer, [0085], Fig. 3)  the system comprising: a print head; (nozzle 302, Fig. 3) a linear feed mechanism (drive system 308, Fig. 3)  operatively coupled to the print head to advance a printing material into the print head; and a controller (a control system 118 may include a controller or the like configured to control operation of the printer 101 [0078], Fig. 1) operatively coupled to the three-dimensional printing system and configured to monitor a printing mode of the three-dimensional printing system, identify a jammed printing material in the three-dimensional printing system, (upon a query 504, Fig. 5, the controller determines that the extrusion force exceeds a predefined threshold, which the nozzle service scheduler interprets as a flow obstruction and takes the immediate action of ceasing the extrusion, decelerating the robotics quickly and recording the interrupt position 506, [0123]) and operate the three-dimensional printer in a jam clearing mode in response to identifying the jammed printing material, (The nozzle then performs 508 nozzle service, [0123]) the jam clearing mode comprising: advancing a drive component of the linear feed mechanism, (Ejecting build material can comprise driving build material in both forward and reverse directions [0010]) retracting the drive component of the linear feed mechanism, (The build material filament may be retracted from the nozzle 2704, Fig. 27, [0190]) 
Sachs does not teach repeating the advancing and retracting of the drive component of the linear feed mechanism. (Examiner notes that Sachs teaches at least one retracting and advancing step in steps 2704 and 2706, Fig. 27). 
Bauer teaches a 3D printer with a feed rate profile related to mitigation of clogs and other flow interruptions [0009] where the frequency of forward/backward flow is from 1 Hz to 50 Hz, see [0145].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the repetition rate of 1-50 Hz of Bauer as the rate of clearing a clog of Sachs because it allows for extrusion for an extended period without clogging.

Regarding claim 14, Sachs as modified by Bauer meets the claimed, wherein the drive component comprises a drive wheel.  (see drive wheel shown as part 308, Fig. 3, [0047])

Regarding claim 15, Sachs as modified by Bauer meets the claimed further comprising an idle component having an idler wheel configured to apply a horizontal force to compress the printing material against the drive wheel. (Examiner notes Sachs does not label the idler wheel but it is show in Fig. 3 with sensor 309, [0090] to be capable of applying horizontal force to material 310). 

Regarding claim 16, Sachs as modified by Bauer meets the claimed, wherein the controller is further configured to identify the jammed printing material by sensing a force applied to the printing material by the drive wheel of the linear feed mechanism. (the current drawn by the drive motor 344 can be monitored via sensor 342, with an increase in current indicating an increase in power needed to drive the build material into the nozzle inlet and thereby inferring the extrusion force [0091])

Regarding claim 17, Sachs as modified by Bauer meets the claimed wherein in sensing the force, the controller is further configured to detect a change in the motion of the idler wheel of the linear feed mechanism of the three-dimensional printer. (Examiner notes Sachs does not label the idler wheel but it is show in Fig. 3 with sensor 309, [0090] to be capable of applying horizontal force to material 310. Sachs teaches sensor 309 can be used to determine a blockage [0090]).

Regarding claim 18, Sachs as modified by Bauer meets the claimed wherein if the force applied to the printing material by the drive wheel exceeds a predetermined threshold, the controller is further configured to operate the three-dimensional printer in the jam clearing mode. (Sachs teaches determined a clog using the force of the drive system, see [0091]) 

Regarding claim 19, Sachs as modified by Bauer meets the claimed further comprising a wiping station comprising a wiper positioned in proximity to the print head. (Sachs teaches moveable brushes or bristles or wipers [0122] and wire brush once from each direction to clean the exterior surfaces near the nozzle outlet [0206]) 

Regarding claim 20, Sachs as modified by Bauer meets the claimed wherein the wiper comprises a metallic brush. (Sachs teaches a “wire brush” [0206] which Examiner interprets to be a metal wire brush.) 

Regarding claim 21, Sachs as modified by Bauer does not meet the claimed, wherein the controller is further configured to direct the print head to the wiping station before operating the three-dimensional printer in the jam clearing mode.
Sachs teaches a method of retracting build material [0201], a forward extrusion [0205], and a wipe across the nozzle outlet with a wire brush once from each direction to clean the exterior surfaces near the nozzle outlet [0206].
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application re-arrange the steps of wiping the outlet and advancing the material taught by Sachs with the method of Fig. 24 of Sachs because they are known steps in removing a clog and wiping improves removal of a clog.

Regarding claim 22, Sachs as modified by Bauer meets the claimed, wherein the controller is further configured to detect a jammed printing material that has not been cleared after completion of the jam clearing mode. (Sachs teaches a test step 908, Fig. 9, after service to test if clog is cleared).

Regarding claim 23, Sachs as modified by Bauer meets the claimed wherein the controller is further configured to alert a user or operator of the jammed printing material that has not been cleared. (Sachs teaches if unsuccessful to alert user, step 920, Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744